Title: Albemarle County Court Order Concerning a Proposed Road, 8 April 1817
From: Garrett, Alexander,Garrett, Alexander,Garrett, Alexander
To: 


          
            At A court held for Albemarle county the 8th day of April 1817.
          
          On the motion of Thomas J Randolph and Thomas Jefferson to alter the road leading from the Orange fork near Lewis’s ferry downwards thro the lands of Richard Sampson, Thomas J Randolph and Thomas Jefferson to the mouth of the chapel branch, and instead thereof to substitute the road already opened, on the lands of Charles L Bankhead, from the corner of his fence nearest Charlottesville to the secretarys ford, thence across the river and down its northern side to the mouth of the same chapel branch, It is ordered that Joseph Coleman, Benjamin Childress, Andrew Hart, Robert McCullock jr John Slaughter, Brightberry Brown, and Horsley Goodman, or any three of them being first sworn before a justice of the peace, do view the ground along which such substitute road is proposed to be conducted and make report to this court truly and impartially the conveniencies and inconveniencies which will result as well to individuals as to the publick, if such way shall be established and that they also view the present established road and report in like manner the comparative conveniencies and inconveniencies thereof. And on the like motion to alter also the road from Moores creek to  where the said Charles L Bankheads fence corners on it thro’ the thoro’-fare of the mountain to the fork of the same road at Colle, and instead thereof to establish the road before mentioned from the corner of his fence nearest Charlottesville to the secretarys ford and thence down the southern side of the river to Milton with a fork from the same near the mouth of the Indian branch up to the said branch to the said fork at Colle, It is Ordered that the same persons or any three of them being first sworn before a justice of the peace, do view the ground along which such substitute road is proposed to be conducted and make report to this court truly & impartially the conveniencies and inconveniencies which will result as well to individuals as to the publick if such way shall be established and that they also view the present established road and report in like manner the comparative conveniencies and inconveniencies thereof
          A Copy
           teste
          Alex Garrett C.C
        